773 So. 2d 1286 (2000)
Richard Edwin PEARCE, Appellant,
v.
Judith Ann PEARCE, Appellee.
No. 5D00-72.
District Court of Appeal of Florida, Fifth District.
December 29, 2000.
Brenda Lee London of Brenda Lee London, P.A., Winter Park, for Appellant.
Christopher H. Morrison of Baldwin & Morrison, P.A., Fern Park, for Appellee.
PETERSON, J.
Richard Pearce appeals a final judgment that awarded his former wife, Judith Pearce, one-half of his monthly military retirement pay as an equitable distribution of their marital property.
The record on appeal does not include a transcript of the hearing in which Richard and Judith presented evidence. This evidence may have provided support for the trial court's findings or it may have demonstrated reversible error. However, we cannot determine this absent a record of the proceedings.
It was Richard's obligation to provide this court with a record on appeal to support his argument. See Compton v. Compton, 701 So. 2d 110, 112 (Fla. 5th DCA 1997) (citing Applegate v. Barnett Bank, 377 So. 2d 1150, 1152 (Fla.1979)). The fact that there was no court reporter at the hearings did not deprive Richard of an opportunity to create a record. He could have availed himself of the procedure to prepare a statement of the evidence or proceedings pursuant to Rule 9.200(b)(4), Florida Rules of Appellate Procedure, but he did not. Absent a transcript or a stipulation of facts, the record lacks a basis to reverse the trial court's decision. Thus, we affirm.
AFFIRM.
SAWAYA and PLEUS, JJ., concur.